Citation Nr: 1620974	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  14-10 199	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a low back disability, claimed as secondary to service-connected right ankle disability.  


ATTORNEY FOR THE BOARD

A. N. Nolley, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1981 to January 1984.  This case comes before the Board of Veterans' Appeals (Board) on appeal of an April 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.  

In November 2015, the Board remanded the case for further development. 
The record before the Board consists of the Veteran's electronic records within Virtual VA and the Veterans Benefits Management System. 

In May 2013, the Veteran indicated that he was entitled to service connection for disabilities of the arms, legs, and cervical spine, secondary to his right ankle disability.  In August 2015 the RO acknowledged receipt of the claims and afforded the Veteran VA examinations, however, the RO has yet to adjudicated the claims.  As such, the Board does not have jurisdiction over these claims, and they are referred to the RO for appropriate action.  


FINDINGS OF FACT

The Veteran's low back disability was caused by his service-connected right ankle disability.


CONCLUSION OF LAW

The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist 

As explained below, the Board has determined that the evidence currently of record is sufficient to substantiate the Veteran's claim for service connection for a low back disability.  Therefore, no further development is required under 38 U.S.C.A. §§ 5103, 5103A (West 2014) or 38 C.F.R. § 3.159 (2015).


Legal Criteria 

Service connection is granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  

Service connection may also be granted for disability which is proximately due to or the result of service-connected disability.  38 C.F.R. § 3.310(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis 

The Board notes that it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the claim.

The Veteran asserts that his low back disability was caused or aggravated by his service-connected right ankle disability.  

In support of his claim, the Veteran submitted a May 2012 private medical opinion authored by N.V., M.D.  Dr. V. noted the Veteran's medical history as it related to his right ankle and low back disabilities, to include multiple oral medications and physical therapy to treat the disabilities.  It was noted that the Veteran had an old ankle fracture with open reduction and internal fixation, with symptoms such as pain, instability, and swelling.  Dr. V. opined that that it was more likely than not that the Veteran's right ankle disability caused his low back disability.  In support of the opinion, Dr. V explained that that the Veteran's low back disability developed after the Veteran's right ankle injury and subsequent surgery involving rod placement.  Dr. V. explained that based on personal experience and medical literature, a leg injury that causes an alteration of an individual's gait often progressed into issues with that individual's  back.  The private doctor further stated that the Veteran had weight bearing problems, bad posture, loss of correct alignment, and loss of curvature.  

The Veteran underwent a VA examination in March 2013.  The examiner acknowledged a 2012 diagnosis of lumbar spondylosis.  The Veteran reported that he developed low back pain several years ago.  The examiner opined that the Veteran's low back disability was less likely than not secondary to his right ankle disability.  The examiner stated that the Veteran's low back disability was a part of the normal process of aging.  

In May 2013, the Social Security Administration (SSA) found the Veteran to be disabled primarily due to a cerebrovascular condition, but also due to a back disability.  SSA records show that the Veteran had a limp favoring his right leg and a history of a gradual onset of low back pain, with no specific incident or accident.  

The Veteran underwent another VA examination in August 2015.  The examiner diagnosed chronic lumbago and noted the Veteran's 2012 diagnosis of lumbar spondylosis.  The Veteran reported that his back condition started around five years ago and progressively worsened.  The examiner opined that the Veteran's low back disability was less likely than not proximately due to or the result of the Veteran's right ankle disability.  The examiner stated that there was no etiological correlation between the claimed lumbar spine spondylosis condition and his service-connected right ankle fracture, and that the low back disability was most likely related to the natural aging process. 

As the Board previously determined in the November 2015 remand, the March 2013 and August 2015 VA opinions are inadequate for adjudication purposes because neither opinion is supported by sufficient medical rationale.

Due to the inadequacy of the March 2013 and August 2015 VA opinions, an additional VA medical opinion was provided in December 2015.  The examiner opined that the Veteran's low back disorder was less likely than not proximately due to or the result of the Veteran's right ankle disability.  The examiner explained that the low back disability was due to aging.  The examiner also stated that the areas involving the right ankle disability and the low back disability were not interrelated in terms of anatomy, biomechanics, or function.  It is unclear from the opinion whether the examiner concluded that this same rationale applied to the question of whether the right ankle disability aggravated the low back disability. 

In this case, the Board has not found any of the VA medical opinions to be adequate.  With respect to the unfavorable December 2015 VA medical opinion, the examiner provided little rationale in support of the negative opinion.  Specifically, while the examiner concluded that the two areas were not interrelated, the examiner failed to discuss whether the Veteran's right ankle disability altered his gait, which thereby caused his low back disability.  Furthermore, the examiner did not provide a clear opinion regarding aggravation.  

However, the Board finds that the private medical opinion supporting the claim to be probative evidence because the physician noted the Veteran's pertinent history and properly supported the opinion provided.  The Board finds that the evidence in favor of the claim is at least in equipoise with that against the claim.  Therefore, service connection is in order for the Veteran's low back disability.



ORDER

Service connection for low back disability, currently diagnosed as chronic lumbago and lumbar spondylosis, is granted.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


